Caton, C. J. All there is of this case depends upon a simplequestioir of fact. Was it agreed by Wheeler at the time the contract of the settlement between Wheeler and the Howes was made, that Wheeler should give up the note in controversy to the complainant, Mrs. Brown ? If so, then that contract of settlement was a sufficient consideration for the agreement, and a court of equity ought to enforce it for her benefit. The proof is such as not only authorized, but, as we think, required the court so to find. Both the Howes so testify, and there is really no proof to the contrary. There are circumstances which, no doubt, tend to impair the strength of their testimony, but by nb means sufficient to overcome it. The decree must be affirmed. Decree affirmed.